 DONALD V. REEDER, OSB #810196
   ltom , fi r Plaintiff




                           IN THE         T D '           TE DI TRJCT COUR1

                                      OR H Dl TRI                  ro~ OREGO
                                            PORTLA D DIVISION


   ANLEY P. McINTOSH, JR.                                      )     ivil No. 3:18-CV-00027~ B
                                                               )
                                   Plaintiff,                  )
        V .                                                    )
                                                               )     RDER
               . BERR HILL                                     )        ARDIN ,     TTOR         FE
              nuni ion _r o oc · J S urit _                    )

                                  D £ ndant.

        Ba d nth Moti n and               ffi   vit     r Pl   intifr    ttorney filed h r in   nd ur uant to th

  r r f; r R mand i1 thi ca e dat _d De m r 17 _ 18·

        Pl inti ff att me        D nald · . R der. i a ar led rea onabl att m                         an

am unt f          14.6     s s t fi rtb ·n hi   illin

        I I          RD RED thi            /.ft/i_        d        f Januar 201 .


                                                                   ~~~n~
                                                                    TACIEF.ci<R.;\11AN
                                                                    .S. MAGISTRATE J DG          -i




- I-   QRO ~RAWARDING A              ORN Y FE .. [3:18- V-00027-SB]
